--------------------------------------------------------------------------------

Exhibit 10.4






PLEDGE AGREEMENT


on


SHARES


in


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.




Dated March 10, 2008


among


Central European Media Enterprises Ltd.
as the Pledgor


The Bank of New York
as the Pledgee




and
Central European Media Enterprises N.V.
as the Company

 
 

--------------------------------------------------------------------------------

 

THIS PLEDGE AGREEMENT is made this tenth day of March, 2008 (this “Pledge
Agreement”), by and among Central European Media Enterprises Ltd., a company
duly organized and existing under the laws of Bermuda, with its registered
office at Clarendon House, 2 Church Street, Hamilton, HM CX Bermuda, as the
“Pledgor”, The Bank of New York, a New York corporation, having its registered
office at One Canada Square, London E14 5AL, United Kingdom, as the “Pledgee”,
and Central European Media Enterprises N.V., a public company with limited
liability (naamloze vennootschap) incorporated under the laws of the Netherlands
Antilles, having its corporate seat in Curaçao, the Netherlands Antilles, and
its registered address at Schottegatweg Oost 44, Curaçao, the Netherlands
Antilles and registered in the commercial register of the chamber of Commerce
and Industries of Curaçao under number 67248 (the “Company”),




WHEREAS, the Pledgor has entered into that certain indenture with inter alia the
Pledgor as Issuer and the Pledgee in its capacity as Security Trustee, dated
March 10, 2008 (as amended, novated, restated, supplemented or otherwise
modified from time to time, including without limitation, by way of increase of
the facilities made available thereunder) (the “Indenture”);


WHEREAS, upon incorporation on July 14, 1994, the Pledgor acquired the legal and
beneficial title to 60 ordinary shares in the capital of the Company, and
pursuant to the issuance of one share on September 19, 1994, the Pledgor
acquired the legal and beneficial title to 1 ordinary share in the capital of
the Company, each with a nominal value of USD 100,- and collectively
constituting the entire issued and outstanding share capital of the Company (the
“Present Shares”);


WHEREAS, to secure the performance of the Secured Obligations, as defined
hereafter, the Pledgor and the Pledgee wish to hereby establish a fifth priority
right of pledge in respect of the Present Shares as well as in respect of any
and all future shares in the capital of the Company to be acquired (either
through issue, purchase, distribution or otherwise) by the Pledgor after the
date of this Pledge Agreement (the “Future Shares”, together with the Present
Shares hereafter where appropriate also referred to as the “Shares”), under the
following terms.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:


1.
Definitions



Unless otherwise defined herein, or the context requires otherwise, terms used
in this Pledge Agreement, including its preamble and recitals, shall have the
meaning as defined in the Indenture. In addition, the following terms used in
this Pledge Agreement, including its preamble and recitals, shall have the
following meanings:
 
(a)
an “Event of Default”: each Event of Default as defined in Section 6.01 of the
Indenture;


 
 

--------------------------------------------------------------------------------

 

 
(b)
an "Event of Statutory Default": each event where the Pledgor is in default
("verzuim"), as defined in Article 6:81 of the NACC, in the performance of one
or more of the Secured Obligations,

 
(c)
“Existing Rights of Pledge": means the rights of pledge on the Shares (as
defined hereinafter) created in favor of (i) the predecessor of the Pledgee
(JPMorgan Chase Bank, N.A., London Branch), on the fifth day of May two thousand
five pursuant to that certain pledge agreement dated the fifth day of May two
thousand five among inter alia JPMorgan Chase Bank, N.A., London Branch, the
Pledgor and the Company, (ii) European Bank for Reconstruction and Development
on the twenty-first day of July two thousand six pursuant to that certain pledge
agreement dated the twenty-first day of July two thousand six among European
Bank for Reconstruction and Development, the Pledgor and the Company, (iii) the
Pledgee on the sixteenth day of May two thousand seven pursuant to that certain
pledge agreement dated the sixteenth day of May two thousand seven among inter
alia the Pledgee, the Pledgor and the Company, and (iv) European Bank for
Reconstruction and Development on the twenty-second day of August two thousand
seven pursuant to that certain pledge agreement dated the twenty-second day of
August two thousand seven among inter alia European Bank for Reconstruction and
Development, the Pledgor and the Company;

 
(d)
the “2005 Indenture”: the indenture dated as of the fifth day of May two
thousand five, by and among the Pledgor as issuer, CME Media Enterprises B.V.,
and the Company as Guarantors, and JPMorgan Chase Bank, N.A., London Branch, as
Security Trustee, Trustee, Transfer Agent and Principal Paying Agent, and
JPMorgan Luxembourg S.A. as Registrar and Luxembourg Transfer and Paying Agent;

 
(e)
the “2007 Indenture”: the indenture dated as of the sixteenth day of May two
thousand seven, by and among the Pledgor as issuer, CME Media Enterprises B.V.,
and the Company as Guarantors, BNY Corporate Trustee Services Limited as Trustee
and The Bank of New York as Security Trustee, The Bank of New York, as Transfer
Agent and Principal Paying Agent, and The Bank of New York (Luxembourg) S.A. as
Registrar and Luxembourg Transfer Agent and Luxembourg Paying Agent;

 
(f)
the "Loan Agreement": means the loan agreement dated the twenty-first day of
July two thousand six between the Pledgor, as borrower and the European Bank for
Reconstruction and Development, as lender;

 
(g)
the “Parallel Debt”: shall mean the Parallel Debt as defined in Section 12.09 of
the Indenture;

 
(h)
the “Right of Pledge”: the fifth priority right of pledge in respect of the
Shares established in this Pledge Agreement;

 
(i)
the “Secured Obligations”: any and all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of each of the Pledgor, the Company and CME
Media Enterprises B.V. to pay an amount of money (tot voldoening van een
geldsom) to the Pledgee under the Parallel Debt or the Indenture and the Notes
(as defined in the Indenture), each as amended from time to time, as well as all
payment obligations of the Pledgor to the Pledgee under this deed, and


 
 

--------------------------------------------------------------------------------

 

 
(j)
a “Voting Event”: means the occurrence of an Event of Statutory Default of which
the Pledgee has given notice to the Pledgor and the Company.



2.
Right of Pledge

 
2.1
As security for the Secured Obligations, the Pledgor hereby agrees to grant and
hereby grants to the Pledgee a disclosed fifth priority right of pledge
(openbaar pandrecht in vijfde rang) in respect of the Shares, which Right of
Pledge the Pledgee agrees to accept and hereby so accepts.

 
2.2
The Right of Pledge is one and indivisible (één en ondeelbaar). The Right of
Pledge shall not be affected by one or more but not all of the Secured
Obligations being discharged or the Secured Obligations being amended. The Right
of Pledge includes a right of pledge in respect of all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.



2.3
The Pledgor shall, if and when required by the Pledgee, execute such further
encumbrances and assurances, and do all such acts and things as the Pledgee may
reasonably require over or in relation to the Shares to maintain, perfect or
protect the security rights created by this Pledge Agreement over the Shares,
such that this Pledge Agreement will continue to constitute a fifth priority
right of pledge of the Shares, until payment in full of the Secured Obligations
or termination of this Pledge Agreement in accordance with Section 8 of this
Pledge Agreement.



2.4
By co-signing this Pledge Agreement, the Company acknowledges the Right of
Pledge created by this Pledge Agreement, as provided in article 2:113 of the
Netherlands Antilles Civil Code (“NACC”).



2.5
The Company shall register in the Company’s shareholders’ register that the
Shares are encumbered with a fifth priority right of pledge in favor of the
Pledgee and that, subject to Section 3 of this Pledge Agreement, the Pledgee has
the Voting Rights.



3.            Voting rights


3.1.
The voting and other consensual rights and similar rights or powers attaching to
the Shares or any part thereof (the “Voting Rights”) are hereby transferred by
the Pledgor to the Pledgee under the condition precedent (opschortende
voorwaarde) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Rights of Pledge. By means of execution of this
Pledge Agreement the Pledgor also hereby adopts a resolution in capacity of sole
shareholder of the Present Shares to approve the granting of the Right of Pledge
and the transfer of the Voting Rights. Until the occurrence of a Voting Event
and subject to the termination and/or release of the Existing Rights of Pledge,
the Pledgor may exercise any and all such Voting Rights, save:


 
 

--------------------------------------------------------------------------------

 

 
(a)
that no such exercise may violate or be inconsistent with the express terms or
purpose of this Pledge Agreement, the Existing Rights of Pledge, the 2005
Indenture, the Loan Agreement, the 2007 Indenture and/or the Indenture;

 
(b)
that no such exercise may have the effect of impairing the position or interests
of the Pledgee; and

 
(c)
as set out in Section 3.2 below.



3.2.
Upon the occurrence of a Voting Event:



 
(a)    
any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Section 3.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right and authority to exercise such Voting Rights and
shall be entitled to exercise or refrain from exercising such rights in such
manner as the Pledgee may in its absolute discretion deem fit; and



 
(b)
the Pledgee shall immediately be entitled, at any time at its sole discretion,
to effect the resignation of and/or to dismiss the directors of the Company or
any of them, and to appoint new directors of the Company and the Pledgor hereby
undertakes to do all things and execute all documents and instruments as may be
required by the Pledgee to ensure the effectiveness of any such resignations,
dismissals or appointments.



3.3.
By signing this Pledge Agreement, the Company confirms (and the other parties
agree) that a written notice from the Pledgee to the Company stating that a
Voting Event has occurred, shall be sufficient for the Company to accept the
Pledgee as being exclusively entitled to such rights and other powers which it
is entitled to exercise pursuant to this Section 3 upon the occurrence of such a
Voting Event and subject to the termination and/or release of the Existing
Rights of Pledge.



3.4.
In addition and without prejudice to the obligations of the Pledgor pursuant to
the Pledge Agreement, each of the Pledgor and the Company agrees to notify the
Pledgee immediately of any event or circumstance which could reasonably be of
importance to the Pledgee with a view to the preservation and exercise of the
Pledgee’s rights under or pursuant to this Pledge Agreement, such as (without
limitation) the filing of a petition for the bankruptcy of the Pledgor, the
filing of a petition for a moratorium of payments by the Pledgor, attachment or
garnishment of the Pledgor’s assets, the termination of any one of the Pledgor’s
commercial activities or its dissolution.


 
 

--------------------------------------------------------------------------------

 

3.5.
Upon the occurrence of a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge, the Pledgee shall have the rights
which the law attributes to holders of depositary receipts, issued with a
company’s co-operation, of shares in its capital.



3.6.
During the term of the Right of Pledge, the foregoing provisions of this Section
3 with respect to the Voting Rights on the Present Shares also apply to the
Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable, at the time of or, if not practicable at such time, as soon as
reasonably practicable, after the acquisition of such Future Shares, arrange
that the attribution of the Voting Rights attaching thereto shall be ratified if
that is reasonably deemed necessary, in the Pledgee's sole discretion, to enable
the Pledgee to exercise such Voting Rights upon the occurrence of the condition
precedent as provided in Section 3.1 of this Pledge Agreement. If such
ratification is, at the Pledgee's sole discretion, not obtained in time, the
Pledgor shall fully co-operate in the taking of such other reasonable measures
relating to such transfer of voting rights as are proposed by the Pledgee.



4.
Authority to collect



4.1
The authority to collect dividends, distributions from reserves, repayments of
capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable on any one or more
of the Shares, shall accrue to the Pledgee, as provided for in Section 3:246 of
the NACC, subject to the termination and/or release of the Existing Rights of
Pledge.



4.2
In derogation of the provisions of paragraph 1, the Pledgee hereby grants
approval to the Pledgor to collect all dividends, distributions from reserves,
repayments of capital and all other distributions and payments in any form,
which, at any time, during the term of the Right of Pledge, become payable on
any one or more of the Shares, subject to the termination and/or release of the
Existing Rights of Pledge.



4.3
The Pledgee may terminate the authorization mentioned in paragraph 2 upon
occurrence of an Event of Default only. Termination of the authorization is made
by written statement to that effect, by the Pledgee to the Pledgor. The Pledgee
shall inform the Company of the termination in writing.



5.
Representations and warranties



5.1
The Pledgor hereby represents and warrants that the following is true and
correct on the date of this Pledge Agreement:



 
a.
the Company is a public company with limited liability (naamloze vennootschap),
legally established under the laws of the Netherlands Antilles by notarial deed
drawn up before Gerard Christoffel Antonius Smeets, civil law notary officiating
in Curaçao, on the fourteenth day of July nineteen hundred and ninety-four. A
copy of the present articles of association is attached to this Pledge Agreement
(Annex I). The Company is currently registered with the commercial register of
the Chamber of Commerce and Industries of Curaçao under number 67248. A copy of
the extract from the commercial register is attached to this Pledge Agreement
(Annex II);


 
 

--------------------------------------------------------------------------------

 



 
b.
the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chamber of Commerce, as described in Section 2:25 of the NACC,
been received. The Company has not been declared bankrupt nor has a suspension
of payment been granted, nor have any requests thereto been filed;

 
c.
the shareholders' register is accurate and completely up to date. A copy of the
shareholders' register is attached to this Pledge Agreement (Annex III);

 
d.
the entire issued share capital of the Company consists of the Present Shares;
all of the Present Shares are fully paid-up; the Company has not granted any
rights to subscribe for shares in its capital which have not yet been exercised;

 
e.
the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge;

 
f.
the Present Shares are not subject to either (limited) rights or obligations to
transfer to third parties or claims based on contracts of any nature and have
not been encumbered with any attachments, except for the Existing Rights of
Pledge;

 
g.
the Pledgor is authorized to establish the Right of Pledge;

 
h.
all resolutions and approvals, required for establishing the Right of Pledge,
have been adopted and received respectively;

 
i.
the obligations of the Pledgor and the Company vis-à-vis the Pledgee, resulting
from the Indenture and this Pledge Agreement respectively, are lawful
obligations of the Pledgor and the Company respectively and are legally
enforceable against the Pledgor and the Company respectively;

 
j.
the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Indenture and this
Pledge Agreement are not contrary to any provision of applicable law or any
agreement to which the Pledgor or the Company is a party, or by which the
Pledgor or the Company is bound in any other way;

 
k.
the Pledgor has provided the Pledgee with all information and data with respect
to the Present Shares which the Pledgor reasonably believes to be of importance
for the Pledgee;



5.2.
Furthermore, the Pledgor hereby declares:

the Pledgor has acquired the Present Shares as follows:
 
-
as for the numbers 1 through 60, pursuant to the notarial deed of incorporation,
drawn up before Gerard Christoffel Antonius Smeets, civil law notary officiating
in Curaçao, on the fourteenth day of July nineteen hundred and ninety-four.


 
 

--------------------------------------------------------------------------------

 


 
-
as for the number 61, pursuant to the issuance of one share on the nineteenth
day of September nineteen hundred and ninety-four.



6.
Undertakings by the Pledgor



6.1.
During the term of the Right of Pledge, the Pledgor shall not alienate, pledge
or in any other way encumber the Shares or the rights to acquire Shares without
the prior written consent of the Pledgee, except for the encumbrance in
accordance with Section 12.01 of the Indenture.



6.2.
The Pledgor shall as far as possible provide that the Shares and/or rights to
acquire Shares he acquires after execution of this Pledge Agreement shall be
pledgeable, and that the transferability thereof shall not be more cumbersome
than the transferability of the Shares.



6.3.
Whenever the Pledgor is aware that the Company is involved in the preparation of
a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee thereof in writing immediately.



6.4.
Whenever the Pledgor is aware that actions have been taken for the winding-up,
dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, the Pledgor shall inform the Pledgee thereof in
writing immediately.



7.
Exercise of the Right of Pledge.



7.1.
Upon the occurrence of an Event of Statutory Default, the Pledgee has, with due
regard to the relevant provisions of the Existing Rights of Pledge, the right to
exercise all rights and powers which the Pledgee has under the laws of the
Netherlands Antilles as holder of a right of pledge over the Shares and the
Pledgee shall be authorized to sell the Shares or part thereof, in accordance
with Section 3:248 of the NACC, without prejudice to the provision of Section
3:251 of the NACC, in order to recover the proceeds thereof.



7.2
In the event the Pledgee enforces the Right of Pledge, the Pledgee shall, with
due regard to the relevant provisions of the Existing Rights of Pledge,
following payment of the execution costs from the proceeds, allocate the net
proceeds to fulfill the Secured Obligations.



7.3
The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the NACC towards others than the Pledgor.


 
 

--------------------------------------------------------------------------------

 

8.
Termination



8.1
The Pledgee is entitled to terminate (opzeggen) in whole or in part the Right of
Pledge as referred to in Article 3:81(2) sub (d) of the NACC. Notice of
termination must be given in writing by the Pledgee to the Pledgor and the
Company.



8.2
The Right of Pledge shall terminate by operation of law upon the payment and
satisfaction in full of all Secured Obligations. In that event, the Pledgee
shall evidence such termination in accordance with Section 8.01 of the
Indenture.



9.
Costs

 
 
All reasonable costs, fees and expenses incurred in connection with the creation
or execution of any documentation in connection with the Right of Pledge and the
enforcement of the Right of Pledge shall be for the account of the Pledgor, and
the Pledgor shall indemnify and hold harmless the Pledgee for such costs and
reasonable expenses incurred in connection with such enforcement.



10.
Notices



Any notices or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax. Proof of posting shall be deemed to be
proof of receipt:


 
(i)
in the case of hand delivery: on the day the notice is received by recipient;



 
(ii)
in the case of a registered letter: on the third business day after posting; or



 
(iii)
in the case of a fax transmission: upon receipt of fax confirmation.



Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:


Address Pledgor:
Central European Media Enterprises Ltd.
c/o CME Development Corporation
2nd floor, Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom
Attention: Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

Address Pledgee:
The Bank of New York
c/o One Canada Square
London E14 5AL
United Kingdom
Attention: Jason Blondell


Address of the Company:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44,
Curaçao, Netherlands Antilles


or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.


11.
Rescission



The Pledgor and the Pledgee hereby waive, to the fullest extent permitted by
law, their right to dissolve this Pledge Agreement pursuant to failure in the
performance of one or more of their obligations as referred to in Article 6:265
of the NACC or on any other ground.


12.
Governing Law and Submission to Jurisdiction



12.1
The provisions of this Pledge Agreement and the Right of Pledge created hereby,
are governed by, and shall be construed in accordance with, the laws of the
Netherlands Antilles.



12.2
The Pledgor and the Pledgee agree that the competent court in Curaçao, the
Netherlands Antilles shall have non-exclusive jurisdiction with regard to any
and all disputes which may arise out of or in connection with this Pledge
Agreement.



13.          Amendment of this Pledge Agreement


This Pledge Agreement may only be amended by a written agreement executed by
each of the Pledgor and the Pledgee. Pledgor and Pledgee shall notify the
Company of such amendment in writing.


14.
Severability



The illegality, invalidity or unenforceability of any provision of this Pledge
Agreement or any part thereof under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction nor the legality, validity or enforceability of any other provision
or part thereof. Any illegal, invalid or unenforceable provision shall have the
effect of an alternative provision that would be valid and the purpose of which
conforms with the first mentioned provision and that would presumably have been
included in this Pledge Agreement in order to carry out the intentions of the
parties if the first mentioned provision had been omitted in view of its
illegality, invalidity or unenforceability.

 
 

--------------------------------------------------------------------------------

 

15.
Counterparts



This Pledge Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same document.




* signature page to follow *

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE PLEDGE AGREEMENT ON SHARES




The parties hereto have caused this Pledge Agreement to be duly executed on the
day and year first written above.
 
 
Central European Media Enterprises Ltd.
 
as the Pledgor
             
/s/ Michael Garin
 
By:
Michael Garin
 
Its:
Chief Executive Officer
             
The Bank of New York
 
as the Pledgee
             
/s/ Jason Blondell
 
By:
Jason Blondell
 
Its:
Authorised Signatory
             
Central European Media Enterprises N.V.
             
/s/ Michael Garin
 
By:
Michael Garin
 
Its:
Managing Director
 

 
 

--------------------------------------------------------------------------------